
	
		II
		110th CONGRESS
		2d Session
		S. 3390
		IN THE SENATE OF THE UNITED STATES
		
			July 31, 2008
			Mr. Durbin introduced
			 the following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the National Voter Registration Act of 1993 to
		  provide for the treatment of institutions of higher education as voter
		  registration agencies.
	
	
		1.Short titleThis Act may be cited as the
			 Student Voter Opportunity To Encourage
			 Registration Act of 2008 or the Student VOTER Act of 2008.
		2.Treatment of
			 universities as voter registration agencies
			(a)In
			 generalSection 7(a) of the
			 National Voter Registration Act of 1993 (42 U.S.C. 1973gg–5(a)) is
			 amended—
				(1)in paragraph (2)—
					(A)by striking
			 and at the end of subparagraph (A);
					(B)by striking the
			 period at the end of subparagraph (B) and inserting ; and;
			 and
					(C)by adding at the
			 end the following new subparagraph:
						
							(C)each institution
				of higher education (as defined in section 101 of the Higher Education Act of
				1965 (20 U.S.C. 1001)) in the State that receives Federal
				funds.
							;
				and
					(2)in paragraph
			 (6)(A), by inserting or, in the case of an institution of higher
			 education, with each registration of a student for enrollment in a course of
			 study after assistance,.
				(b)Amendment to
			 Higher Education Act of 1965Section 487(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1094(a)) is amended by striking paragraph
			 (23).
			
